FILED
                           NOT FOR PUBLICATION
                                                                               MAY 18 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-10050

              Plaintiff-Appellee,                D.C. No.
                                                 4:16-cr-01347-CKJ-DTF-1
 v.

JAMES DEREK JUAN,                                MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                       Argued and Submitted April 13, 2018
                            San Francisco, California

Before: WARDLAW and HURWITZ, Circuit Judges, and OLIVER,** District
Judge.

      James Derek Juan appeals the imposition of a sex offender evaluation

condition of supervised release. We review for abuse of discretion, United States

v. Gnirke, 775 F.3d 1155, 1159 (9th Cir. 2015), and we vacate the condition.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Solomon Oliver, Jr., United States District Judge for
the Northern District of Ohio, sitting by designation.
      The sex offender evaluation condition is substantively unreasonable. See

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). Juan’s only

sexual offense occurred nearly three decades ago, when Juan was twelve. In the

intervening years, despite Juan’s frequent contact with and monitoring by law

enforcement, there is no evidence of any other history or characteristic of

inappropriate sexual conduct. Furthermore, Juan’s offense of conviction is entirely

unrelated to the facts and circumstances of his conduct as a child. Cf. United

States v. Johnson, 697 F.3d 1249, 1251 (9th Cir. 2012) (“Johnson’s current offense

involved possession of a gun, the same sort of weapon he used as a sexual

offender.”). Thus, there is no substantial nexus between the conduct underlying

Juan’s twenty-seven-year-old juvenile adjudication and any public safety rationale

that justifies the imposition of the sex offender evaluation condition today. 1 See

United States v. Wise, 391 F.3d 1027, 1032 (9th Cir. 2004); United States v. T.M.,

330 F.3d 1235, 1240 (9th Cir. 2003) (“Supervised release conditions predicated

upon twenty-year-old incidents, without more, do not promote the goals of public

protection and deterrence.”). While it is rare that we would find that an imposition

of a condition of supervised release was an abuse of discretion, where, as here,



      1
        We also note that neither the Probation Officer nor the government sought
such a condition.
                                          2
there is insufficient basis in the record for its imposition, we must surely vacate the

condition.2

      REVERSED; SUPERVISED RELEASE CONDITION VACATED.




      2
         We need not reach Juan’s remaining arguments challenging the imposition
of the sex offender evaluation condition of supervised release.
                                           3